Case: 16-20449      Document: 00514261314         Page: 1    Date Filed: 12/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 16-20449                                 FILED
                                                                           December 5, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
PATRICK O'NEAL JACKSON,

                            Plaintiff - Appellant

v.

UNIVERSITY OF TEXAS MEDICAL BRANCH; J. CHAVERS, Director of
Operations; R. NOLAND, SPM UTMB,

                            Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-3763


Before HIGGINBOTHAM, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Patrick O’Neal Jackson, Texas prisoner # 01861878, filed this civil rights
action alleging that his Eighth Amendment rights have been violated by delays
in treatment for a fungal infection. He alleges the delays in treatment occurred
between June and December 2015. He alleges these delays caused him pain
and suffering due to itching, swelling, and bleeding of the infected area.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20449     Document: 00514261314     Page: 2   Date Filed: 12/05/2017



                                  No. 16-20449

Jackson also alleges that none of the treatments he’s received have been
effective. He admits to being seen and treated for this problem three times in
the June to December timeframe.
      The district court dismissed Jackson’s complaint because it found it was
frivolous and failed to state a claim upon which relief may be granted.
Therefore, this court reviews the dismissal de novo. Coleman v. Lincoln Parish
Detention Center, 858 F.3d 307, 308-09 (5th Cir. 2017). This court has carefully
considered this appeal in light of Appellant’s brief and pertinent portions of the
record. Having done so, we find no error in the district court’s dismissal. The
district court’s judgment is AFFIRMED for essentially the same reasons
articulated by that court. Jackson’s motion for appointment of counsel is
DENIED.




                                        2